ALLOWABILITY NOTICE
The present application is a Divisional (DIV) of U.S. Application No. 15/927,860.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Original) A formulation for simultaneously dissolving metal sulfide scales, inhibiting acid gas corrosion, and inhibiting the formation of calcite and barite in a system, the formulation comprising: 
15 wt% to 35 wt% of one or more tetrakis (hydroxyorgano) phosphonium salt, 
from 6 wt% to 30 wt% one or more acid gas corrosion inhibitors, 
from 2 wt% to 7 wt% of one or more scale inhibitors, and 
from greater than 0 wt% to 10 wt% of one or more acid corrosion inhibitors, 
all based on the formulation.  
2. (Original) The formulation according to claim 1 where the tetrakis (hydroxyorgano) phosphonium salt comprises an anion selected from the group consisting of sulfate, chloride, phosphate, bromide, fluoride, carbonate, citrate, lactate, tartrate, borate, silicate, formate and acetate.  

4. (Currently Amended) The formulation according to claim 1 where the one or more acid gas corrosion inhibitors is selected from a group consisting of a sulfur compound (2- mercaptoethanol), an organic phosphate ester with a variable alkyl group, and quaternized imidazoline.  
5. (Original) The formulation according to claim 1 where the one or more acid corrosion inhibitors is an alcohol with an acetylenic bond in the carbon backbone, a modified thiourea polymer, and/or an acylated polyamine.  
6. (Original) The formulation according to claim 5 where the alcohol with an acetylenic bond in the carbon backbone is selected from of a group consisting of propargyl alcohol, 4 ethyl-1-octyn-3-ol, and combinations thereof.  
7. (Original) The formulation according to claim 1 where the one or more acid corrosion inhibitors is propargyl alcohol.  
8. (Original) The formulation according to claim 1 where the formulation further comprises surfactants selected from the group consisting of quaternary ammonium compounds, alkyl ethoxylated alcohols, and combinations thereof.  
9. (Original) The formulation according to claim 1 where the scale inhibitor is an amine phosphonate.  
10. (Original) A formulation for simultaneously dissolving metal sulfide scales, inhibiting acid gas corrosion, and inhibiting the formation of calcite and barite in a system, the formulation comprising: 
15 wt% to 35 wt% of one or more tetrakis (hydroxyorgano) phosphonium salt, 
from 6 wt% to 30 wt% one or more acid gas corrosion inhibitors selected from a group consisting of 2-mercaptoethanol, an organic phosphate ester with a variable alkyl group, a quaternized imidazoline, and combinations thereof, 

from greater than 0 wt% to 10 wt% of one or more acid corrosion inhibitors selected from the group consisting of an alcohol with an acetylenic bond in the carbon backbone selected from the group consisting of propargyl alcohol, 4 ethyl-1-octyn-3-ol, and combinations thereof, and 
OIL4-62522-US-1320from greater than 0 wt% to 3 wt% of one or more surfactants selected from the group consisting of quaternary ammonium compounds, alkyl ethoxylated alcohols, and combinations thereof, 
all based on the formulation.  
11. (Original) The formulation according to claim 10 where the tetrakis (hydroxyorgano) phosphonium salt comprises an anion selected from the group consisting of sulfate, chloride, phosphate, bromide, fluoride, carbonate, citrate, lactate, tartrate, borate, silicate, formate and acetate.  
12. (Original) The formulation according to claim 10 where the tetrakis (hydroxyorgano) phosphonium salt is tetrakis(hydroxymethyl)phosphonium sulfate.  
13. (Original) The formulation according to claim 10 where the one or more acid corrosion inhibitors is propargyl alcohol.  
14. (Original) A treated fluid system, the treated fluid system comprising: 
a fluid selected from a group consisting of a production fluid, a brine, a crude oil or a fraction thereof, a wet hydrocarbon containing gas, and combinations thereof 
a formulation comprising
from 15 wt% to 35 wt% of tetrakis (hydroxyorgano) phosphonium salt, 
from 6 wt% to 30 wt% of one or more acid gas corrosion inhibitors, 
from 2 wt% to 7 wt% of one or more scale inhibitors, and from greater than 0 wt% to 10 wt% of one or more acid corrosion inhibitors, all based on the formulation, 
where the formulation is added to the treated fluid system in high shear conditions of wall stress higher than 15 Pascals.  

16. (Original) The treated fluid system of claim 14 where the one or more acid gas corrosion inhibitors is selected from a group consisting of 2-mercaptoethanol, an organic phosphate ester with a variable alkyl group, a quaternized imidazoline, and combinations thereof.  
17. (Original) The treated fluid system of claim 14 where the one or more acid corrosion inhibitors is propargyl alcohol.  
18. (Original) The treated fluid system of claim 14 where the formulation further comprises at least one surfactant selected from the group consisting of quaternary ammonium compounds, alkyl ethoxylated alcohols, and combinations thereof.  
19. (Original) The treated fluid system of claim 14 where the scale inhibitor is an amine phosphonate.  
20. (Original) The treated fluid system of claim 14 where the formulation is present in an amount that is greater than 0 ppm and less than 50,000 ppm based upon the total volume of fluid in the system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Talbot et al. (US 2007/0108127); and Hatchman et al. (US 2016/0326424) are the closest prior art references, of record.
Regarding Claims 1-13: Talbot discloses a method of treating an aqueous system containing or in contact with metal sulphide scale, where the method comprises adding to the system a treatment fluid mixture comprising a THP+ salt and an aqueous solution of a strong acid (and optionally a source of nitrogen) (Abstract; [0003]; [0012]), wherein the mixture comprises the following concentrations ([0010]): an acid between 0.1% to 50% by weight ([0014]); a THP+ salt between 0.1% to 30% by weight 
However, Talbot does not disclose each and every component of the formulation as instantly claimed in the concentration ranges as instantly claimed: the formulation comprising: 15 wt% to 35 wt% of one or more tetrakis (hydroxyorgano) phosphonium salt, from 6 wt% to 30 wt% one or more acid gas corrosion inhibitors, from 2 wt% to 7 wt% of one or more scale inhibitors, and from greater than 0 wt% to 10 wt% of one or more acid corrosion inhibitors, all based on the formulation.

Regarding Claims 14-20: Talbot discloses a method of treating an aqueous system containing or in contact with metal sulphide scale, where the method comprises adding to the system a treatment fluid mixture comprising a THP+ salt and an aqueous solution of a strong acid (and optionally a source of nitrogen) (Abstract; [0003]; [0012]), wherein the mixture comprises the following concentrations ([0010]): an acid between 0.1% to 50% by weight ([0014]); a THP+ salt between 0.1% to 30% by weight ([0015] “tetrakis(hydroxymethyl) phosphonium sulphate”); and the optional nitrogen source between 0.1% to 10% by weight ([0016] “amine-phosphonates”).  Talbot further discloses that additives, such as surfactants, as well as additional scale or corrosion inhibitors, such as phosphate esters and/or imidazolines ([0018] – [0019]) may be added to the system with the mixture.  Hatchman teaches a chemical compound to inhibit corrosion of a metal component by an aqueous fluid containing dissolved gases in an industrial hydrocarbon system (Abstract; [0001]), wherein the compound may comprise a biocide such as tetrakis (hydroxymethyl) phosphonium salt ([0043]; [0125]).  Hatchman further teaches using high shear conditions to best simulate high shear rates encountered in oilfield production systems ([0160]; [0205]; [0208]; [0235]).  
15 wt% to 35 wt% of one or more tetrakis (hydroxyorgano) phosphonium salt, from 6 wt% to 30 wt% one or more acid gas corrosion inhibitors, from 2 wt% to 7 wt% of one or more scale inhibitors, and from greater than 0 wt% to 10 wt% of one or more acid corrosion inhibitors, all based on the formulation.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fidoe et al. (US 2003/0226808).
Fidoe discloses treating a water system containing or in contact with a metal sulphide scale to inhibit, prevent, reduce, dissolve or disperse sulphide deposits (Abstract; [0002]; [0016]), wherein the treating comprises a solution of tetrakis(hydroxyorgano)phosphonium salts ([0007]; [0015]), scale inhibitors and/or corrosion inhibitors ([0058]; [0059]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674